IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-93-300-CR


THE STATE OF TEXAS,

	APPELLANT

vs.


BERNICE DUKE,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY

NO. 36,535, HONORABLE LINDA A. RODRIGUEZ, JUDGE PRESIDING
 


PER CURIAM


	This is an appeal from an order of the trial court granting in part the appellee's
motion to suppress evidence.
	The State has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).

Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Dismissed on Appellant's Motion
Filed:  October 27, 1993
Do Not Publish